Citation Nr: 0019791	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-12 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from August 1974 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision denying 
entitlement to service connection for a back and unspecified 
lung disorder.  


FINDINGS OF FACT

1.  The medical evidence does not tend to create a nexus 
between the veteran's service and his currently diagnosed 
back disability.

2.  The medical evidence does not tend to create a nexus 
between the veteran's service and his lung disorder, 
diagnosed as bronchitis.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.159(a) (1999).

2.  The claim of entitlement to service connection for a lung 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.159(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a back and lung 
disorder.  Service connection may be granted for a disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000).  Service connection may also be granted for a 
chronic disease, including arthritis, if manifest to a degree 
of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).  The regulations state that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (1999).

For service connection, a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
Section 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). 

Generally, for a service-connection claim to be well 
grounded, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998).

The second and third elements necessary to render a service 
connection claim well-grounded can be satisfied by (a) 
evidence that a condition was noted during service or during 
an applicable presumption period; (b) evidence of post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

To be considered well grounded, a claim must be more than an 
allegation; there must be some supporting evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93; Heuer v. Brown, 7 Vet. App. 379 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim is presumed.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

In this case, the veteran's claims of entitlement to service 
connection for a back and a lung disorder are not well 
grounded.  The third requirement of Caluza has not been met, 
as the medical evidence does not tend to create a nexus 
between service and the veteran's currently diagnosed back 
disabilities and lung disorder, diagnosed as bronchitis. 

The Board acknowledges that service medical records show that 
the veteran complained of low back pain in April 1975 and an 
impression of muscle strain was recorded.  The veteran also 
complained of cramps of the legs and back in May 1975, and 
examination in October 1975 was positive for pain although 
the veteran's range of motion was full.  Mild scoliosis was 
noted too.  The impression was mild scoliosis.  Complaints of 
aches of the lumbar spine were also recorded in September 
1977 although the impression was gastroenteritis.  In 1978 
the veteran complained of pain of the upper and lower back 
after being involved in a car accident.  The reports also 
show that as a result of his complaints of pain his profile 
was changed.  The assessment was suspect muscle pain.  On 
examination in January 1978, clinical evaluation of the 
spine, other musculoskeletal system was normal, except for 
stiffness of the neck muscle.  On discharge examination in 
August 1978, clinical evaluation of the spine, other 
musculoskeletal system was normal.  On the Report of Medical 
History, the veteran checked that he had recurrent back pain.  
Regarding a lung disorder, the service medical records are 
silent, but on his Report of Medical History, the veteran 
indicated that he had shortness of breath.  

It is also acknowledged that the record is replete with VA 
treatment reports dated from 1978 to 1996 showing that the 
veteran received treatment for bronchitis that was manifested 
by a productive cough and shortness of breath, and that he 
received treatment for chronic back pain and low back pain.  
Additionally, although the veteran primarily received 
treatment for unrelated disorders, VA examination reports 
dated in 1994 show that he complained of shortness of breath 
after walking a mile or two.  Clinical findings were normal 
however.  The reports show a diagnosis of chronic low back 
pain, possible reflux and history of back pain.  

On examination of the spine in October 1996, the veteran 
stated that he was involved in a car accident in 1972 and had 
had intermittent low back pain since that time.  He added 
that lifting heavy equipment, parachute jumping, and standing 
and marching for prolonged periods exacerbated the pain.  The 
diagnoses were history of cervical strain with mild range of 
motion deficits and mild pain on range of motion; minimal 
degenerative disc disease at C5-C6 and C6-C7; chronic low 
back pain with mild range of motion deficits and mild to 
moderate pain on range of motion; and minimal spondylosis at 
L3 and L4.

In spite of the foregoing evidence of record, however, for 
the veteran's back disability, the service medical records 
fail to show that any complaints recorded in service or 
treatment received resulted in chronic disability and for the 
lung disorder, the service medical records are silent.  
Further, the post-service medical evidence does not indicate 
that the veteran's back disorder, cervical or lumbar, and 
lung disorder, diagnosed as bronchitis, are related to 
service or any events of service.  There is no medical 
evidence of record tending to create a nexus between the 
veteran's service and his current back and lung disorders.  
Additionally, a nexus may not be presumed because there is no 
evidence of record indicating that the veteran's back 
disorder manifested to a compensable degree within a year 
after service.  The veteran's own historical accounts are the 
only evidence of record attempting to establish the requisite 
medical nexus.  Consequently, because a lay opinion as to 
such a medical relationship is not competent to well ground a 
claim for service connection, the claim is not well grounded.  
Caluza, supra; see also Chelte v. Brown, 10 Vet. App. 268, 
271 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Regarding the back disorder, the Board also notes that the 
claim is not well grounded based on a continuity-of-
symptomatology analysis too.  Again, the sole evidentiary 
basis for the asserted continuous symptomatology is the 
veteran's own statements.  There is no medical evidence 
indicating such continuous symptomatology.  Given the absence 
of medical nexus evidence, the veteran's back claim is not 
well grounded under 38 C.F.R. § 3.303(b) as well.  McManaway 
v. West, 13 Vet. App. 60, 66 (1999) (A well-grounded 
continuity-of-symptomatology claim generally requires medical 
evidence of a nexus between the continuous symptomatology and 
the current claimed condition.); Savage v. Gober, 10 Vet. 
App. 488.  Further, the veteran, as a lay person, is not 
competent to testify that his current condition is the same 
as any condition treated in service and since separation from 
service.  Clyburn v West, 12 Vet. App. 296, 302 (1999).

In the absence of any evidence tending to demonstrate a nexus 
between the claimed disabilities and service, the claims for 
service connection are not well grounded.  Therefore, the VA 
does not have a duty to assist the veteran in any further 
development of these claims.  38 U.S.C.A. § 5107(a); Morton 
v. West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 
1464; Grottveit, supra; 38 C.F.R. § 3.159(a).  VA also has 
fulfilled its duty to inform the veteran of evidence needed 
to substantiate his claim.  See Brewer v. West, 11 Vet. App. 
228 (1998) (Even if the claimant has not submitted a well-
grounded claim, VA is obliged to advise the claimant to 
attempt to obtain medical evidence that may complete an 
application for benefits.); Robinette v. Brown, 8 Vet. 
App. 69.



ORDER

Service connection for a back disorder is denied.

Service connection for a lung disorder is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

